DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 9/21/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn. Specifically, the restriction requirement of groups I-IV is withdrawn.  Claims 10-12, directed to processes are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claims 9 and 20 are objected to because of the following informalities:  “at least one monomer from” that is repeated three times in each claim should be changed to “at least one monomer selected from the group consisting of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  When a component is introduced with the phrase “at least one” preceding it, any further recitation of the component in dependent claims must have the phrase “at least one” processing it.  Claim 1 claims “at least one dialdehyde compound”.  Therefore, claim 2 must recite “wherein the at least one dialdehyde”.


Claims 4, 5, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  When a component is introduced with the phrase “at least one” preceding it, any further recitation of the component in dependent claims must have the phrase “at least one” processing it.  Claim 3 claims “at least one non-polymeric transfer agent”.  Therefore, any recitation of “transfer agent” in dependent claims must have “at least one” preceding it.

Claims 6-9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  When a component is introduced with the phrase “at least one” preceding it, any further recitation of the component in dependent claims must have the phrase “at least one” processing it.  Claim 1 claims “at least one host (co)polymer”.  Therefore, any recitation of “host” in dependent claims must have “at least one” preceding it.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “or similar” is indefinite.  The metes and bounds are unclear.

Claims 7-8 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 7 and 18 recite the limitation "the Hofmann degradation reaction" in claims 1 or 5.  There is insufficient antecedent basis for this limitation in the claims.

Allowable Subject Matter
Claims 1, 3 and 10-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Wright (WO 2009/059725).
Example 5 of Wright describes the mixture of a vinylamide polymer of a Mw of 100,000 synthesized by radical polymerization of acrylamide and DADMAC in a 90/10 weight ratio in aqueous solution with N-vinylformamide polymer with a Mw of 350,000 hydrolyzed so that 30% of the formyl groups pendants have been replaced by primary amino groups. The mixture is put to react with 40% aqueous glyoxal added such that there are 15 parts of glyoxal "dry" present in the mixture per 85 parts of "dry" polymer.
However, the formation of an additive by reaction with glyoxal is carried out, according to example 5 of Wright, from a mixture of polymers, and not from a (co)polymer complex obtained by polymerization of water-soluble monomer(s) in the presence of a host (co)polymer comprising vinylamine functions.
Example 5 of Wright corresponds to the glyoxalated mixture 2b of the instant application for where Wright is explicitly cited under the reference (WO 2009/059725). Instant Table 3 demonstrates that this glyoxalated mixture does not correspond to the same structural product as the presently claimed additive due to the product by process limitations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763